ON Rehearing,
In their able re-argument of this case, defendant’s counsel present six points for further consideration. '
“First. The engineer and fireman of the special engine-were fellow servants of the decedent, a section hand on the track.” This depends entirely upon the nature of the act or duty, as it relates, to the decedent, they were called upon to discharge at the time of the accident. In some respects they were his fellow servants, but in giving him warning of the use of the track by a special train, they were discharging the non-assignable, personal, positive, or superior duty of the master, the defendant, in its corporate capacity. It has been well said that it would be a'monstrous doctrine to hold that a railroad company could frame such schedules as would inevitably, or even probably, result in collisions and loss of. life. Lewis v. Seifert, 116 Pa. St. 647, 11 Atl. 514. Having prepared and promulgated its schedule, it must adhere to it, and if it makes a change or violates such schedule, it is its positive duty to notify all who may be affected thereby of such change. When, in contravention of its schedule, it sends a “wild engine” over its track unexpectedly, it is in-duty bound to warn all its employes who are rightfully on and using the track about its business, whether in charge of engine, train, or hand car, of the change in the schedule, and if it entrusts this duty1- to others, by bell, whistle, or otherwise, it makes such others its vice principals to that extent, and if they fail to discharge this duty, the company must answer for their negligence unless it be shown that the injured person contributed thereto. For instance, if the company had failed to notify Foreman Alley, by bell, whistle, or other*690wise, of tlie presence of a special train or obstruction on the track, and he had been injured thereby, he could recover, unless the 'defendant showed that he was under express instructions to be on the lookout for such special trains, and as a matter of precaution, to flag around curves and through cuts. In such case he would fail, not because of being a fellow servant with the engineer, but from contributing to his negligence. The company must protect its employes from all dangers created by itself or its authorized agents or agencies which such employes can not themselves foresee, or, by the use of ordinary prudence, avoid. For it must furnish them a safe place to work. To send “wild engines” and trains without, any manner of warning or precaution over tracks already rightfully occupied by other employes is negligence in the highest degree criminal, in utter disregard of human life or limb, and worthy of the severest penalties the law can possibly inflict; and it is made less criminal by the degree of precaution taken to give the necessary warning, and only becomes excusable when the measures adopted are sufficient to protect such employes from threatened danger, provided they are free from fault themselves. It is not necessary to refer to decisions of other states to sustain or refute this doctrine, as the law is thus fully settled beyond controversy by numerous decisions of this Court, to wit: Flannegan v. Railway Co., 40 W. Va. 436 (21 S. E. Rep. 1028; Haney v. Railway Co., 38 W. Va. 570 (18 S. E. Rep. 748); Core v. Railroad Co., 38 W. Va. 456 (18 S. E. Rep. 596); Johnson v. Railway Co., 38 W. Va. 206 (18 S. E. Rep. 573); Beuhring’s Adm’r v. Railway Co., 37 W. Va. 502 (16 S. E. Rep. 435); Daniel’s Adm’r v. Railway Co., 36 W. Va. 397 (15 S. E. Rep. 162); Criswell v. Railway Co., 30 W. Va. 798 (6 S. E. Rep. 31); Madden v. Railway Co., 28 W. Va. 610; Cooper v. Railroad Co., 24 W. Va. 37. In these, and many others, this Court is in accord with the decisions of the Supreme Court of the United States in the cases of Randall v. Railroad Co., 109 U. S. 478 (3 Sup. Ct. 322); Railway Co. v. Ross, 112 U. S. 377 (5 Sup. Ct. 184); Railroad Co. v. Baugh (13 Sup. Ct. 914); 54 Am. & Eng. Ry. Cas. 328. See note on page 364, 54 Am. & Eng. Ry. Cas., where the doctrine is stated and authorities cited.
*691“Second. The plaintiff’s decedent was guilty of contributory negligence.” Tbe duty of proving contributory negligence is on tbe defendant. To do tbis defendant proved tbat its foreman bad been guilty of negligence in not flagging around tbe curve, and tbat by tbe rules of tbe company be was required to so do; so far only proving a further breach of its duty toward tbe decedent, making it liable under tbe decision of Criswell v. Railway Co., supra, for all damages sustained. It then showed tbat tbe deceased bad been working lor the company five or six months, and that be bad often been sent to flag around curves, and tbat tbe foreman bad been flagging around curves when be “was looking for a train or anything.” When be knew there was no train, be did not flag. Tbis is tbe only evidence tending to show contributory negligence. No knowledge of tbe rules of tbe defendant or of tbe duties of tbe foreman were brought home to tbe deceased, except what might be presumed from bis limited observation and experience. As is said by Judge •Green in tbe Criswell Case, be bad tbe right to rely on tbe foreman’s judgment and conduct, and tbat be would take every necessary care and precaution to protect him from unnecessary and unexpected dangers, and in doing so be did not waive tbe company’s duty toward him, nor did be assume any dangerous risks of which be bad no knowledge or information. How did tbe deceased know that tbe foreman was not doing his duty strictly? Tbe evidence fails entirely to answer tbis question. As Judge Brannon says in Gregory’s Adm’r v. Railroad Co., 37 W. Va. 613 (16 S. E. Rep. 819): “Before we can say that the plaintiff’s action shall be defeated by tbe mere existence of a rule, we must find tbat be bad knowledge of it.” Tbe foreman himself was ignorant of tbe extent of tbe rule, and often neglected to observe it. Certainly bis hands, who were not required to know or furnished with a ■copy of it, should not be presumed to have a more extensive knowledge than their foreman, for whose government it was made, and who was expected to be familiar therewith for tbe instruction and protection of those under him.
Right in tbis connection is tbe defendant’s third point, to wit:
*692“Third. Turney tbe party killed, was sixteen years of age, and having passed the age of fourteen, lie was presumed to have had sufficient capacity and understanding to be sensible of danger and of having the power to avoid it, and this presumption should stand until it is overthrown by proof of the absence of such discretion and intelligence.” The defendant’s counsel apparently misunderstand the law as propounded in the opinon in relation to the age of the decedent, and that is that it is the duty of a master who knowingly employs a youthful servant, and subjects him to the control of another servant, to give him such warning of the dangers of his employment as his youth and inexperience require. In this case it is not shown that this boy was given any instruction as to the dangerous hazard of riding on this car around this curve without flagging. On the contrary he was led into the very jaws of death by the man who should ' have warned him and given him proper instruction. There is a great difference in the law as applied to the case of a minor who acts in disobedience to or without orders and one wrho acts in obedience to the commands of those having authority over him. In the former case the rule relied on by the defendant, and the authorities cited in support thereof, may apply, but in the latter case they have no application, but the rule is entirely different. A minor can not be expected to set up his opinion, however mature, against the judgment and experience of those maturer and older, to ■whom he is given in charge. But he is taught the lesson of obedience from his cradle, and he is required to respect the commands and pay deference to the judgment of his elders until legally emancipated at the age of twenty one years. And it would be an extreme case in which a minor should be held guilty of contributory negligence in obeying the orders of his foreman, representing his master. This is no such case, but is in line with the following cases, yet stronger than they: Railway Co. v. Peregoy, 36 Kan. 424 (14 Pac. 7); Dowling v. Allen, 74 Mo. 13; Hill v. Gust, 55 Ind. 45. In the case of Railway Co. v. Bridges, 92 Ga. 399 (17 S. E. Rep. 645) it was held that “the evidence showing affirmatively that the plaintiff was injured while engaged in the line of his *693duty, under the orders and in the immediate presence of the 'boss’ to whose orders he was subject, and the injury was the result of negligence attributable to the .company — either the sole negligence of the 'boss’ or the joint negligence of him and of absent officers or employes with whom he should have co-operated in so regulating the movements of his hand car as to prevent a collision between it and a train — a recovery by the plaintiff would be defeated only by fault on his part amounting to rashness or recklessness in obeying under the circumstances the orders of the boss.” It is impossible to say in Ihe light of the evidence that this boy was guilty of rashness or recklessness in obeying the orders of his foreman.
“Fourth. The former opinion herein recognizes, permits and commends the doctrine of punitive damages, contrary to the former adjudications of this Court.” The question of punitive damages does not properly arise in this case. No instructions as to the amount of damages were asked or given, but the jury was left free to find under the statute such damages as they should deem just and fair. The doctrine of punitive damages should be the same in cases where death ensues from acts of negligence as where it does not ensue, in accordance with the law as given in the case of Mayer v. Frobe, 40 W. Va. 246 (22 S. E. Rep. 58) which overrules Pegram v. Stortz, 31 W. Va. 242 (6 S. E. Rep. 485) on which the defendant mainly relies.
As to circumstances under which corporations would be subject to the infliction of punitive damages, see Ricketts v. Railway Co., 33 W. Va. 433 (10 S. E. Rep. 801); Downey v. Railway Co., 28 W. Va. 732, 743.
“Fifth. The right given a jury by section 6 of chapter 103 of the West Virginia Code to assess damages not to exceed ten thousand dollars, wherever the death of a person has been caused by a wrongful act, is not a right that it may be exercised arbitrarily, but the exercise thereof is always subject to proper correction and control by the court, under the established rules of law.” The fifth point of the syllabus as propounded in this case, relates only to the amount of the verdict, and is simply to the effect that there being no other *694question of law or evidence presented, tlie court can not disturb the verdict of the jury asi either too great or too small for the very reason that the legislature, as it had the right to do, has lodged with the jury the sole power to determine the amount of the damages, and for the court to interfere with this power is to usurp legislative functions, and under the pretense of legal construction, to repeal, al,terr or change a plain legislative enactment, about which there can be no two distinct and different opinions. That this point of the syllabus may be easier of comprehension, and leave no question of doubt within proper limitations, it has been deemed advisable to add the following words: “Unless the verdict evinces passion, prejudice, partiality or corruption on the part of the jury.’' Battrell v. Railway Co., 34 W. Va. 232 (12 S. E. Rep. 699). Nothing of this kind, however, is claimed.
But the only reason relied on is as given in defendant’s last point, to wit: “(6) In the case at bar, the evidence failed to furnish any proper data upon which to base a verdict or judgment.” A boy sixteen years of age, robust and healthy, a good worker, employed as a track hand or day laborer by the defendant; a widowed mother who appeared and testified before the jury. From these facts the inferences naturally follow: That he was receiving the ordinary wages of a laborer of his class; if he was not, the defendant employed him, and could have so shown. That his mother depended on his wages, for if not, he would not have been at work; the minor sons of the wealthy, or even the well to do, at sixteen years never- labor as repair hands. These are both matters of common observation, within the knowledge and experience of the ordinary juryman. City of Chicago v. Hesing, 83 Ill. 204. The amount of daniages is a question of fact, and not of law. City of Joliet v. Weston, 123 Ill. 641 (14 N. E. Rep. 665); City of Salem v. Harvey, 129 Ill. 344 (21 N. E. Rep. 10). While courts are supposed to know and administer the law, the jury determine the facts. With their determination the court ought not to interfere unless it is in a form to: shock the understanding and impress no dubious-conviction of their prejudice and passion on the mind of the *695court. Grah. & W. New Trials 452; Zinc Co. v. Black’s Adm’r, 88 Va. 300 (13 S. E. Rep. 452); Trice v. Railway Co., 40 W. Va. 271 (21 S. E. Rep. 1022). There- is nothing in this case “to warrant the belief that the jury must have been influenced by partiality, prejudice, or passion, or have been misled by some mistaken view of the merits of the case” Boster v. Railway Co., 36 W. Va. 318 (15 S. E. Rep. 158).
For the foregoing reasons, the former conclusion arrived at is ratified and affirmed.